Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-20-2006

USA v. Huggins
Precedential or Non-Precedential: Precedential

Docket No. 05-4054




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Huggins" (2006). 2006 Decisions. Paper 258.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/258


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                       PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


                     No. 05-4054


           UNITED STATES OF AMERICA

                          v.

                ULYESSIE HUGGINS
                      a/k/a
                ULYESSIE KITTRELL
                      a/k/a
                       JAY

                    Ulyessie Huggins,
                                 Appellant


APPEAL FROM THE UNITED STATES DISTRICT COURT
  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
               D.C. Crim. No. 04-cr-00233
    District Judge: The Honorable William J. Nealon


       Submitted Under Third Circuit LAR 34.1(a)
                  September 12, 2006


 Before: SCIRICA, Chief Judge, SLOVITER and BARRY,
                    Circuit Judges


           (Opinion filed: October 20, 2006)
Todd K. Hinkley, Esq.
Office of the United States Attorney
235 North Washington Avenue
P.O. Box 309, Suite 311
Scranton, PA 18501

Counsel for Appellee


Jeffrey G. Velander, Esq.
738 Main Street
Stroudsburg, PA 18360

Counsel for Appellant



                  OPINION OF THE COURT


BARRY, Circuit Judge

       Appellant, Ulyessie Huggins, appeals from an order of the
District Court sentencing him to a mandatory minimum term of
120 months imprisonment pursuant to 21 U.S.C. § 841(b)(1)(B).
Because we agree with Huggins that the District Court
improperly enhanced his sentence under § 841(b)(1)(B) by
considering a juvenile adjudication of delinquency under
Pennsylvania law to be a “prior conviction,” we will vacate the
judgment of sentence and remand this matter to the District
Court for re-sentencing.

                               I.

        Huggins was arrested on June 29, 2004 after selling two
grams of crack cocaine to a police informant. At the time of his
arrest, he was in possession of an additional twenty-five grams.
On July 22, 2004, a federal grand jury returned an eight-count
indictment charging Huggins and his co-conspirators with
various drug-related offenses. A superseding indictment was
returned on September 23, 2004, and Huggins was charged,

                               2
among other things, with possession with intent to distribute five
grams or more of cocaine base in violation of 21 U.S.C. §
841(a)(1) and (b)(1)(B). Pursuant to 21 U.S.C. § 851(a), on
November 10, 2004, the Government filed an information
notifying Huggins of its intention to seek an enhanced penalty
under § 841(b)(1)(B), which calls for a mandatory minimum
sentence of ten years for anyone who has committed a violation
of that provision “after a prior conviction for a felony drug
offense has become final.” The information relied solely on
Huggins’ 1999 adjudication of delinquency in Monroe County
Juvenile Court.1

       On November 15, 2004, Huggins pleaded guilty to
possession with intent to distribute five grams or more of
cocaine base, and a sentencing hearing was held on May 24,
2005. The District Court determined that the appropriate
Guidelines range was 100 to 125 months, and that Huggins’
adjudication of delinquency was a prior conviction under §
841(b)(1)(B). It, therefore, sentenced him to the mandatory
minimum term of imprisonment of 120 months. This appeal
followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18
U.S.C. § 3742(a). As all that is before us is a question of law,
our review is plenary. See United States v. Jones, 332 F.3d 688,
690–91 (3d Cir. 2003).




       1
         In addition to the juvenile adjudication, Huggins was
convicted on May 11, 2004 of possession of crack cocaine with
intent to deliver. Sentence, however, was not imposed until July
6, 2004, several days after he was arrested in connection with the
drug offense at issue here. As such, the Government could not
rely on this conviction for purposes of the enhancement under §
841(b)(1)(B). See, e.g., United States v. Meraz, 998 F.2d 182,
183–84 (3d Cir. 1993).
                                3
                                II.

       Under 21 U.S.C. § 841(b)(1)(B), “If any person commits
[a violation of this section] after a prior conviction for a felony
drug offense has become final, such person shall be sentenced to
a term of imprisonment which may not be less than 10 years.”
The sole issue before us is whether Huggins’ 1999 adjudication
as delinquent under Pennsylvania law is a “prior conviction”
under § 841(b)(1)(B), triggering the mandatory minimum
sentence. We hold that it is not.

        Although the question of what constitutes a “prior
conviction” under § 841(b)(1)(B) is a matter of federal law, see
United States v. Meraz, 998 F.2d 182, 183–84 (3d Cir. 1993), an
analysis of the Commonwealth’s procedures in adjudicating a
juvenile to be delinquent is integral to this determination, see,
e.g., id. at 184. According to the Pennsylvania Juvenile Act, a
delinquent child is “[a] child ten years of age or older whom the
court has found to have committed a delinquent act and is in
need of treatment, supervision or rehabilitation.” 42 Pa. Cons.
Stat. § 6302. Determination is made by a judge following “an
informal but orderly” hearing “without a jury,” id. § 6336(a), at
which the child “is entitled to representation by legal counsel,”
id. § 6337, to be heard and to introduce evidence, id. § 6338(a),
and to avoid self-incrimination, id. § 6338(b). A finding of
delinquency must be proven beyond a reasonable doubt. Id. §
6341(b). If the judge finds that the child is delinquent, he or she
may, but need not, commit the child to an institution for a period
of up to four years or a period equal to that to which “he could
have been sentenced by the court if he had been convicted of the
same offense as an adult, whichever is less.” Id. § 6353(a).
“Under no circumstances shall a child be detained in any facility
with adults.” Id. § 6327(a). Pennsylvania does not consider an
adjudication as a delinquent to be a conviction, id. § 6354(a),
and such adjudications cannot be considered prior convictions
under Pennsylvania’s recidivist statute. See Commonwealth v.
Thomas, 743 A.2d 460, 468 (Pa. Super. Ct. 1999).

       Given the procedures and penalties under the
Pennsylvania Juvenile Act, it is clear that an adjudication of
delinquency is not the same as an adult conviction. For

                                 4
example, under the Act a child is not given the right to a trial by
jury, and he or she does not face the same punishment associated
with conviction in an adult court. Such distinctions are
constitutionally permissible. See McKeiver v. Pennsylvania, 403
U.S. 528, 540–51 (1971).

       Despite these differences, Congress has on occasion
considered juvenile adjudications to be equivalent to adult
convictions. The Armed Career Criminal Act (“ACCA”), for
example, explicitly provides that “the term ‘conviction’ includes
a finding that a person has committed an act of juvenile
delinquency involving a violent felony.” 18 U.S.C. §
924(e)(2)(C). Unlike the ACCA, § 841(b)(1)(B) contains no
such definition, and we see no reason to write one into that
provision where Congress has not seen fit to do so.2

        We are aware of no authority counseling a contrary result.
United States v. Jones, 332 F.3d 688 (3d Cir. 2003), which was
relied on by the District Court, dealt with the question of
whether an adjudication of delinquency under Pennsylvania law
could be used to enhance a sentence under the ACCA and could
be considered a prior conviction for purposes of Apprendi v.
New Jersey, 530 U.S. 466 (2000). We answered “yes” to both
questions. Jones, 332 F.3d at 696. As discussed above, however,
the ACCA explicitly contemplates the use of juvenile
adjudications in enhancing a sentence, and the question of what
“can properly be characterized as a prior conviction for
Apprendi purposes,” id. at 696 (emphasis added), has no bearing
on what Congress meant by “conviction” in § 841(b)(1)(B).

       Decisions of our sister circuits are similarly


       2
         In addition, the timing of amendments to both the
ACCA and § 841 underscore the difference between them. By
way of the Anti-Drug Abuse Act of 1988, Congress acted to
include juvenile adjudications as “convictions” under the ACCA.
See Pub. L. No. 100-690, § 6451, 102 Stat. 4181, 4371 (1988).
Although the Act made several changes to § 841, it did not alter
the “prior conviction” language so as to include adjudications of
delinquency. See id.
                                 5
distinguishable. In United States v. Acosta, 287 F.3d 1034 (11th
Cir. 2002), and United States v. Sampson, 385 F.3d 183 (2d Cir.
2004), the courts were faced with the question of whether a
youthful offender adjudication under New York law was a prior
conviction for purposes of § 841. Both courts answered in the
affirmative. Unlike an adjudication of delinquency under the
Pennsylvania Juvenile Act, however, a youthful offender
adjudication under New York law follows an adult conviction in
an adult court, with the full panoply of procedural protections
that come with the latter. See United States v. Driskell, 277 F.3d
150, 154–57 (2d Cir. 2002). Given these marked differences,
neither Acosta nor Sampson is persuasive as to the issue before
us.3

       In sum, we find that “prior conviction” as used in 21
U.S.C. § 841(b)(1)(B) does not include adjudications of
delinquency under the Pennsylvania Juvenile Act.

                               III.

       In light of the foregoing, we will vacate the judgment of
sentence and remand this matter to the District Court for re-
sentencing.




       3
         Indeed, the Sampson court stated that it had “no reason
to consider whether other juvenile adjudications, such as
juvenile delinquency findings (entered in family court), could
qualify as final felony convictions under Section 841(b).”
Sampson, 385 F.3d at 195 n.8.
                                6